UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1780



MOHAMMAD PAZIR,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-889-064)


Submitted:   February 28, 2007            Decided:   March 15, 2007


Before KING, TRAXLER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Pablo Santiago, Jr., LAW OFFICES OF PABLO SANTIAGO, JR., Fairfax,
Virginia, for Petitioner. Peter D. Keisler, Assistant Attorney
General, Linda S. Wernery, Assistant Director, William C. Minick,
OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mohammad Pazir, a native and citizen of Pakistan, seeks

review of an order of the Board of Immigration Appeals adopting and

affirming     the    Immigration    Judge’s   (IJ)   finding    that   he   is

ineligible for relief from removal.           Pazir contends that the IJ

erred in finding that he knowingly, intelligently, and voluntarily

waived his right to counsel at the February 5, 2004 hearing.                We

have reviewed the record and conclude that this contention is

without merit.       See Delgado-Corea v. INS, 804 F.2d 261, 263 (4th

Cir. 1986).         Next, we reject Pazir’s claims that the IJ and

government     counsel    behaved    inappropriately    and    unfairly,    or

violated his right to due process, at the February 5, 2004 hearing.

See Rusu v. INS, 296 F.3d 316, 320 (4th Cir. 2002).              Finally, we

find no abuse of discretion in the IJ’s denial of a continuance

from the March 1, 2004 hearing.        See 8 C.F.R. § 1003.29 (2006).

            We accordingly deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                              PETITION DENIED




                                     - 2 -